Turret, J.,
delivered the opinion of the court:
On an application for a change of venue in a civil action, the court to whom the application is made must act upon the facts produced before it, and not upon mere: conclusions of fact by the applicant, or the witnesses introduced by him.
The facts must fix some good reason or reasons personal to the applicant why he cannot have a fair and impartial trial in the county where the suit is pending. A general statement that because of a difference of political opinion, or because the political party of his adversary is in a large majority, without more, is no sufficient reason for a change of venue.
*407The reason upon which such rule is sought to be established applies as well to-churches, trades, professions — in fact, to all the industrial, social, and moral relations of life. Reverse the judgment, and remand the cause to Sullivan county, for a new trial.